SMITH, Judge,
dissenting.
I must disagree with the majority’s position in this case. The majority, relying upon Ramon v. Department of Transportation, 124 Pa.Commonwealth Ct. 416, 556 A.2d 919 (1989) and Yurechko v. County of Allegheny, 430 Pa. 325, 243 A.2d 372 (1968), states that “[i]f ignorance of the law can constitute a reasonable excuse for failure to comply with Section 5522, then the failure to do so because of serious injuries surely also constitutes a reasonable excuse.” Majority Opinion, p. 631,
In Ramon, this Court expressly required both ignorance of the law and an inability to understand the law. However, none of the special factual circumstances that were present in Ramón are present in the instant case. In Ramon, the plaintiffs were Cuban immigrants who did not speak English. Here, Magill has not shown that he was unable to understand the law. Nor is this case factually similar to Hoy v. Southeastern Pennsylvania Transportation Authority, 129 Pa.Commonwealth Ct. 353, 565 A.2d 848 (1989), where this Court held that the appellant had reasonable excuse as she was not aware of the actual extent of the damage and was ignorant of the notice requirement.
Carried to its logical extreme, the majority’s opinion would create another exception to the rule and allow any proffered explanation as “reasonable excuse” for failure to comply with Section 5522, the result of which effectively emasculates the purpose and intent of the six-months notice requirement.